Citation Nr: 0019085	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-07 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to eligibility for dependents' education 
benefits under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran, who served on active duty from October 1941 to 
July 1945, was a Purple Heart Medal recipient.  He died on 
October [redacted], 1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the appellant's claim on 
appeal.  The RO's decision was appealed to the BVA and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  During his lifetime, the veteran established service 
connection for the following: osteoarthritis of the right 
wrist, fingers, and thumb, evaluated as 50 percent disabling; 
osteoarthritis of the left wrist, fingers, and thumb, 
evaluated as 40 percent disabling; osteoarthritis of the left 
knee, evaluated as 30 percent disabling; osteoarthritis of 
the lumbosacral spine, evaluated as 20 percent disabling; 
scar with shell fragment wound to the right side of the 
chest, Muscle Group II, with retained small metallic body, 
and traumatic arthritis of the right shoulder, evaluated as 
20 percent disabling; and osteoarthritis of the right knee, 
evaluated as noncompensably disabling.

2.  The veteran died on October [redacted], 1998, from metastatic 
carcinoma of the lung.  

3.  There is no medical evidence of record of a nexus between 
the cause of the veteran's death and any disease or injury 
incurred in or aggravated by his period of active military 
service.

4.  The veteran was not in receipt of, or entitled to 
receive, compensation at the time of death for service-
connected disabilities rated totally disabling on either a 
schedular or unemployability basis for a period of 10 years 
immediately preceding death, nor was he so rated for a period 
of not less than 5 years from the date of his discharge or 
other release from active duty. 


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a grant of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107(a) (West 
1991); 38 C.F.R. 
§ 3.22 (1999).

3.  The required criteria for eligibility for dependents' 
educational benefits under 38 U.S.C.A. Chapter 35 have not 
been met.  38 C.F.R. § 3.807 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death.

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  Service connection for the 
cause of the veteran's death may be granted if a disorder 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 1991).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1999).  In determining 
whether a service-connected disability contributed to death, 
it must be shown: that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (1999).  

However, before proceeding to the merits of the appellant's 
claim, the Board must first consider whether she has 
established a well-grounded claim for service connection.  In 
this regard, she must submit evidence sufficient to justify a 
belief by a fair and impartial individual that her claim is 
meritorious on its own or capable of substantiation.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990).  Where, as in the present case, the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  Consequently, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under section 5107(a).  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

For a claim to be well grounded, it must be supported by 
evidence, not just allegations.  See Tirpak, 2 Vet. App. at 
611.  When, as in this case, the determinative issue involves 
questions of medical causation or diagnosis, competent 
medical evidence is required to make the claim well grounded.  
See Grottveit v. Brown, 5 Vet. App. 91 (1993).  In dependency 
and indemnity compensation cases, such evidence is required 
to link the cause of a veteran's death to his service.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
118 S.Ct. 2348 (1998); Darby v. Brown, 10 Vet. App. 243, 245-
6 (1997).

The appellant contends that the veteran's death was due, at 
least in part, to service-connected osteoarthritis and shell 
fragment wounds of the lung and chest.  The veteran's death 
certificate indicates that he died in October 1998, and the 
cause of death is listed on the death certificate as 
metastatic carcinoma of the lung.  At the time of his death, 
the veteran was service connected for the following 
disorders: osteoarthritis of the right wrist, fingers, and 
thumb, evaluated as 50 percent disabling; osteoarthritis of 
the left wrist, fingers, and thumb, evaluated as 40 percent 
disabling; osteoarthritis of the left knee, evaluated as 30 
percent disabling; osteoarthritis of the lumbosacral spine, 
evaluated as 20 percent disabling; scar with shell fragment 
wound to the right side of the chest, Muscle Group II, with 
retained small metallic body, and traumatic arthritis of the 
right shoulder, evaluated as 20 percent disabling; and 
osteoarthritis of the right knee, evaluated as noncompensably 
disabling.

The veteran's service medical records do not contain any 
diagnosis of carcinoma of the lung, and his separation 
examination report noted that his lungs were normal and that 
an X-ray of his chest was negative.  A VA medical examination 
was conducted in November 1948 and no lung cancer was 
diagnosed.  The earliest medical evidence of the disorder 
listed on the veteran's death certificate is from many years 
after the veteran's separation from service.  VA treatment 
records revealed that lung cancer with metastases to the ribs 
was first diagnosed in July 1998.  The veteran passed away in 
October 1998.  

After reviewing the evidence of record, the Board is unable 
to find the necessary medical evidence of a link to service, 
or to a service-connected disability, which is needed to make 
the appellant's claim well grounded.  There is no medical 
evidence that any lung cancer was manifested during service.  
It appears that the veteran's carcinoma of the lung was first 
manifested in 1998, over 53 years after service.  There is no 
medical evidence of any continuity of symptoms to link the 
disorder which eventually caused the veteran's death to his 
active military service.  Further, there is no medical 
opinion otherwise suggesting that the veteran's lung cancer 
was related to any incident of service or to a service-
connected disability (i.e., osteoarthritis or shell fragment 
wound to the chest). 

Although the appellant sincerely believes that the veteran's 
death was related to his service-connected disabilities, it 
has not been shown that she is competent to render opinions 
as to medical causation.  Such opinions must be rendered by 
trained medical personnel.  See Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997); Grivois v. Brown, 6 Vet. App. 136 
(1994). See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  See also Van Slack v. Brown, 5 Vet. App. 499, 501 
(1993) (holding that a veteran's widow was not capable of 
testifying as to matters involving medical causation such as 
the cause of the veteran's death).

The Board recognizes the veteran's honorable service to his 
country, and sympathizes with the appellant's loss.  However, 
the record does not contain medical evidence of a nexus or 
link between the veteran's death and either his service or a 
service-connected disability.  Because of the lack of 
competent medical evidence of such a relationship, the claim 
for service connection for the cause of the veteran's death 
must be denied as not well grounded.  

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F. 3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views its discussion as sufficient 
to inform the appellant of the elements necessary to complete 
her application for a claim for service connection for the 
cause of the veteran's death. 

II.  Entitlement to DIC under 38 U.S.C.A. § 1318

Benefits authorized by 38 U.S.C. § 1318 shall be paid to a 
deceased veteran's surviving spouse (see § 3.54(c)(2)) or 
children in the same manner as if the veteran's death is 
service connected when the following conditions are met:

(1)  The veteran's death was not caused by his or her own 
willful misconduct; and

(2)  The veteran was in receipt of, or for any reason 
(including receipt of military retired or retirement pay or 
correction of a rating after the veteran's death based on 
clear and unmistakable error (CUE)) was not in receipt of, 
but would have been entitled to receive, compensation at the 
time of death for a service-connected disablement that 
either: 

	(i) Was continuously rated totally disabling by a schedular 
or unemployability rating for a period of 10 or more years 
immediately preceding death; or

(ii)  Was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.

38 C.F.R. § 3.22.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a survivor of a deceased veteran is 
eligible for DIC under section 1318(b)(1) if (1) the veteran 
was in actual receipt of a 100% disability rating for the 
statutory period of time; (2) the veteran would have been in 
receipt of a 100% disability rating for such time but for CUE 
in a final rating or Board decision; or (3) if under specific 
and limited exceptions, the veteran was "hypothetically" 
entitled to a 100% disability rating for the required period 
of time.  Marso v. West, 13 Vet. App. 260, 267 (1999).

According to the Court, consideration of whether the veteran 
was "hypothetically" entitled to a 100% disability rating 
for the required period of time can only be made for claims 
where 38 C.F.R. § 19.196 applies, i.e., for those "entitled 
to receive" claims received prior to the March 1992 
effective date of section 20.1106, or where a veteran had 
never filed a claim for VA benefits, and therefore no final 
VA decision regarding the veteran's level of disability was 
made.  See Marso, supra (citing to Carpenter v. West, 11 Vet. 
App. 140 (1998) and Wingo v. West, 11 Vet. App. 307 (1998).

The pertinent evidence of record shows that the veteran was 
discharged from active service in July 1945.  The veteran 
died of metastatic carcinoma of the lung in October 1998.  At 
the time of his death, the veteran was service-connected for 
the following disabilities: osteoarthritis of the right 
wrist, fingers, and thumb, evaluated as 50 percent disabling; 
osteoarthritis of the left wrist, fingers, and thumb, 
evaluated as 40 percent disabling; osteoarthritis of the left 
knee, evaluated as 30 percent disabling; osteoarthritis of 
the lumbosacral spine, evaluated as 20 percent disabling; 
scar with shell fragment wound to the right side of the 
chest, Muscle Group II, with retained small metallic body, 
and traumatic arthritis of the right shoulder, evaluated as 
20 percent disabling; and osteoarthritis of the right knee, 
evaluated as noncompensably disabling.  His overall rating 
was 90 percent, effective from November 1992.  

In this case, the record shows that the veteran was not rated 
as totally disabled for a period of 5 years following his 
discharge from service nor for a continuous period of 10 or 
more years immediately preceding his death.  Therefore, 
entitlement cannot be granted because the veteran was not 
rated as totally disabled for the statutory period of time.  
See Marso, supra.

In regards to CUE, the Board denied, in pertinent part, 
entitlement to total disability based in individual 
unemployability in November 1981.  The current evaluations 
for the veteran's service-connected disabilities were 
established by the RO in September 1993.  This decision 
became final.  The Board finds that the appellant has not 
alleged the kind of error that could be considered clear and 
unmistakable error.  In fact, the record shows no indication 
that the appellant has specifically alleged that there was 
CUE in any final rating decision or Board decision.

The standard with respect to raising a claim for CUE is that 
it must be "the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  CUE 
requires more than a disagreement on how the facts are 
weighed or evaluated; the appellant must show that the 
correct facts, as they were known at the time, were not 
before the adjudicator or that pertinent regulatory or 
statutory provisions were incorrectly applied.  See Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).

In order for a valid CUE claim to be raised, the appellant 
must allege with some specificity what the alleged error is, 
and, unless it is patently clear and unmistakable, the 
appellant must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Bielby v. Brown, 
7 Vet. App. 260, 269 (1994); Fugo, 6 Vet. App. at 44; see 
also Eddy v. Brown, 
9 Vet. App. 52; 57 (1996).  The Court has held that a 
claimant must raise with specificity issues of CUE under 
38 U.S.C.A. § 1318(b).  See Marso, supra.  The appellant has 
not alleged with any specificity that an error of law or fact 
was made in a final rating decision or Board decision 
pertaining to the veteran, or that any such decisions contain 
CUE.  As the appellant has not raised the issue of CUE in a 
final rating decision or Board decision, the Board concludes 
that no further action or consideration is warranted as to 
this particular portion of the section 1318 analysis.

The record shows that the appellant's claim for DIC benefits 
pursuant to 38 U.S.C.A. § 1318 was submitted in October 1998, 
after the March 1992 effective date of 38 C.F.R. § 20.1106.  
The record also shows that in September 1993, the RO assigned 
a 50 percent evaluation for osteoarthritis of the right 
wrist, fingers, and thumb, a 40 percent evaluation for 
osteoarthritis of the left wrist, fingers, and thumb, a 30 
percent evaluation for osteoarthritis of the left knee, a 20 
percent evaluation for osteoarthritis of the lumbosacral 
spine, and a noncompensable evaluation for osteoarthritis of 
the right knee, all effective November 1992.  In addition, 
the RO continued a 20 percent evaluation for scar with shell 
fragment wound to the right side of the chest, Muscle Group 
II, with retained small metallic body, and traumatic 
arthritis of the right shoulder. 

Because the appellant filed her claim after the March 1992 
effective date for 38 C.F.R. § 20.1106, and the record shows 
that there are final VA decisions regarding the level of the 
veteran's service-connected disabilities, the Board concludes 
that the analysis of whether the veteran was 
"hypothetically" entitled to a total or 100 percent 
disability rating for the required period of time is not for 
application because the limited exceptions provided in 
Carpenter and Wingo are not present in this particular case.  
See Marso, supra.  As the criteria for a grant of entitlement 
to DIC benefits have not been satisfied, there is no 
entitlement and the appellant's claim fails because of 
absence of legal merit or lack of entitlement under the law, 
thereby warranting a denial of the claim as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

III.  Educational Assistance Under 38 U.S.C.A. Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service-connected 
disability.  38 C.F.R. § 3.807(a).

In this case, the veteran was not service-connected for a 
permanent total service- connected disability at the time of 
his death, and, as decided above, the appellant has not shown 
that the cause of the veteran's death was service-related.  
Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for dependents' educational 
assistance under 38 U.S.C.A. Chapter 35 and 38 C.F.R. § 
3.807.  As the criteria for a grant of entitlement to Chapter 
35 benefits have not been satisfied, there is no entitlement 
and the appellant's claim fails because of absence of legal 
merit or lack of entitlement under the law, thereby 
warranting a denial of the claim as a matter of law.  
Sabonis, 6 Vet. App. 426.



ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1318 is denied.

Entitlement to educational assistance under the provisions of 
38 U.S.C.A. Chapter 35 is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

